EXHIBIT 99.1 UNAUDITED COMBINED CONDENSED CONSOLIDATED PRO FORMA FINANCIAL DATA The following unaudited combined condensed consolidated pro forma financial data and explanatory footnotes show information about SI Financial Group, Inc.’s (“SI Financial”) financial position and operations, including per share data, after giving effect to the merger with Newport Bancorp, Inc. (“Newport Bancorp”). The unaudited combined condensed consolidated pro forma financial data sets forth the information as if the merger had become effective on June 30, 2013, with respect to financial condition data, and at the beginning of the periods presented, with respect to operations data. The pro forma financial data in the tables reflect application of the acquisition method of accounting.Upon consummation of the merger on September 6, 2013, management of SI Financial determined the fair market value of assets and liabilities based on appraisals and estimates.This table should be read in conjunction with, and is qualified in its entirety by, the historical financial statements, including the notes thereto of SI Financial and Newport Bancorp by reference in this document. The acquisition method of accounting requires that all of Newport Bancorp’s assets and liabilities be adjusted to their fair market values as of the date of acquisition.For purposes of the unaudited pro forma financial statements, the fair market value of assets and liabilities at June 30, 2013 is based upon the calculations completed after the consummation of the merger on September 6, 2013. This information may not necessarily be indicative of the financial position or results of operations that would have occurred if the merger had been consummated on the date or at the beginning of the period indicated or which may be obtained in the future. Unaudited Combined Condensed Consolidated Pro Forma Statement of Financial Condition At June 30, 2013* (In Thousands) SIFI Historical NFSB Historical Pro Forma Adjustments Pro Forma Combined ASSETS Cash and cash equivalents $ Investment securities Loans receivable, net Loans held for sale — — Other real estate owned — Federal Home Loan Bank stock, at cost — Bank-owned life insurance — Premises and equipment, net Deferred tax asset, net Core deposit intangible — — Accrued interest receivable — Goodwill — Other assets 45 Total assets $ $ $ ) $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ Mortgagors’ and investors’ escrow accounts — — Federal Home Loan Bank advances Repurchase agreement — 72 Subordinated debentures — — Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock 49 Paid-in capital Retained earnings Unearned restricted shares ) — — ) Unallocated common stock held by ESOP ) ) ) Treasury stock, at cost — ) — Accumulated other comprehensive loss, net of taxes ) — — ) Total shareholders’ equity ) Total liabilities and shareholders’ equity $ $ $ ) $ * Assumes that the acquisition of Newport Bancorp was completed as of the beginning of the period presented utilizing the acquisition method of accounting.Estimated fair value adjustments for loans, investment securities, core deposit intangible, deposits, borrowed funds and repurchase agreement were determined by the management of SI Financial and Newport Bancorp. The adjustment results from the assumption that cash and cash equivalents will be used to pay for after tax one-time merger and integration expenses of Newport Bancorp. These expenses are actually charged against income of Newport Bancorp and result in a charge to SI Financial’s goodwill. The adjustment also includes cash consideration of $30.9 million paid to Newport Bancorp shareholders and option holders of in-the-money Newport Bancorp stock options less repayment of Newport Bancorp’s employee stock ownership plan loan. Represents the estimated fair value adjustment to Newport Bancorp’s investment portfolio. Represents the estimated fair value adjustment to loans, which includes an estimate of credit losses.The existing Newport Bancorp allowance for loan losses cannot be carried over. The estimated fair value adjustment to loans is $4.7 million, net of the elimination of Newport Bancorp’s allowance for loan losses of $4.0 million as well as write-offs of Newport Bancorp’s net deferred origination costs and other adjustments. Represents the difference between fair values and net carrying values of premises and equipment acquired in the acquisition. Represents adjustments in the net deferred tax assets resulting from the fair value adjustments related to the acquired assets and liabilities, identifiable intangibles and other deferred tax items. The fair value adjustment in net deferred tax asset assumes a tax rate of 34.0%. Represents the recognition of the fair value of the core deposit intangible asset, which is assumed to be 3.97% of core deposit liabilities assumed. Core deposits are defined as total deposits less time deposits. Calculated to reflect the acquisition accounting adjustments related to the acquisition of Newport Bancorp. The consideration paid to acquire Newport Bancorp consists of cash of $30.9 million and the issuance of 2,683,099 shares of SI Financial common stock based upon the fixed exchange rate of 1.5129 on 50% of 3,547,372 common shares of Newport Bancorp shares outstanding at September 6, 2013. The value of SI Financial common stock to be issued is based upon the average five-day closing stock price of $11.22 as of September 6, 2013. Acquisition accounting adjustments assume that Newport Bancorp’s equity is eliminated and the purchase price, goodwill and intangible assets are reflected on the financial statements of SI Financial pursuant to the application of acquisition accounting (amounts in thousands). Note Assumptions/Inputs: Value of SI Financial common stock to be issued $ Cash paid to Newport Bancorp’s shareholders and option holders Total deal value as of September 6, 2013 merger date Newport Bancorp’s net assets at fair value: Newport Bancorp’s shareholders’ equity Fair value adjustments: Investment securities Loans Premises and equipment ) Core deposit intangible Time and brokered deposits ) FHLB borrowings ) Repurchase agreement ) Pension liability ) Fair value adjustments Tax effect of fair value adjustments ) Total adjustment of net assets acquired Adjusted net assets acquired Estimated goodwill $ Yield adjustment to reflect the difference between portfolio yields and market rates for time and brokered deposits assumed in the acquisition. Yield adjustments were calculated using present value analysis. Cash flow was discounted to present value using market rates for similar deposits. The yield adjustment is the aggregate present value of the difference. Yield adjustments reflect the difference between portfolio yields and market rates for borrowings acquired in the acquisition. Yield adjustments were calculated using present value analysis. Cash flow for each month was calculated as the difference between projected interest costs of the remaining borrowings and hypothetical costs using current market rates based on advances from the Federal Home Loan Bank of Boston. Cash flow was discounted to present value using market rates. Reflects the difference between the fair value and net carrying value of the repurchase agreement. Reflects the net liability related to Newport Bancorp’s employer tax-qualified defined benefit plan less pre-merger tax benefit. Reflects elimination of Newport Bancorp’s equity accounts and the issuance of 2,683,099 shares of SI Financial common stock. Unaudited Combined Condensed Consolidated Pro Forma Statement of Net Income For the Year Ended December31, 2012 (1) (In Thousands, Except Share Data) SIFI Historical NFSB Historical Pro Forma Adjustments Pro Forma Combined Interest and dividend income: Loans $ Investments Other interest-earning assets 46 75 — Total interest and dividend income ) Interest expense: Deposits FHLB advances/repurchase agreement Subordinated debt — — Total interest expense ) Net interest income before provision for loan losses Provision for loan losses — Net interest income after provision for loan losses Noninterest income: Service fees — Wealth management fees — — Increase in cash surrender value of bank- owned life insurance — Net gain on sales of securities — — Mortgage banking fees — — Net loss on derivatives ) — — ) Impairment loss on securities ) — — ) Other income (loss) ) — 47 Total noninterest income — Noninterest expenses: Salaries and employee benefits — Occupancy and equipment — Computer and electronic banking services — Outside professional services — Marketing and advertising — Supplies — FDIC deposit insurance and regulatory assessment — Other Total noninterest expenses Income before income taxes Income tax expense Net income $ Earnings per share: Basic $ $ $ Diluted $ $ $ Weighted average shares outstanding: Basic ) Diluted ) Unaudited Combined Condensed Consolidated Pro Forma Statement of Operations For the Six Months Ended June 30, 2013 (1) (In Thousands, Except Share Data) SIFI Historical NFSB Historical Pro Forma Adjustments Pro Forma Combined Interest and dividend income: Loans $ Investments Other interest-earning assets 21 25 — 46 Total interest and dividend income ) Interest expense: Deposits FHLB advances/repurchase agreement Subordinated debt — — Total interest expense ) Net interest income before provision for loan losses Provision for loan losses 14 — Net interest income after provision for loan losses Noninterest income: Service fees — Wealth management fees — — Increase in cash surrender value of bank-owned life insurance — Net gain on sale of securities 3 — — 3 Mortgage banking fees — — Net gain on derivatives — — Impairment loss on securities (8
